NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3467-16T4

NEW JERSEY DEPARTMENT
OF COMMUNITY AFFAIRS,
SANDY RECOVERY DIVISION,

          Petitioner-Respondent,

v.

JENNIFER CASEY,

     Respondent-Appellant.
_____________________________

                    Submitted October 24, 2018 – Decided November 1, 2018

                    Before Judges Nugent and Reisner.

                    On appeal from the New Jersey Department of
                    Community Affairs, Docket Nos. RSP0011478 and
                    RRE0015031.

                    Meyerson, Fox, Mancinelli & Conte PA, attorneys for
                    appellant (John A. Conte, Jr., of counsel and on the
                    briefs; Matthew M. Nicodemo, on the briefs).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa Dutton Schaffer, Assistant
                    Attorney General, of counsel; Dominic L. Giova,
                    Deputy Attorney General, on the brief).
PER CURIAM

       The parties have advised us that this matter has been amicably settled

between them and stipulated to the dismissal of this appeal. Accordingly, the

appeal is dismissed with prejudice and without costs. 1

       Dismissed.




1
    The motion to supplement the record, M-1249-18, is dismissed as moot.
                                                                       A-3467-16T4
                                       2